PUBLISHED ORDER GRANTING REINSTATEMENT TO THE PRACTICE OF LAW
On May 15, 2007, this Court entered an "Order Imposing Reciprocal Discipline," suspending Respondent from the practice of law in this state based on Respondent's suspension from the practice of law in the state of Illinois. Respondent has been reinstated to practice law in the foreign jurisdiction, and Respondent's suspension in this state has been at least as long as his suspension in the foreign jurisdiction. Respondent filed a petition for reinstatement to the practice of law in Indiana on November 20, 2008.
This Court, being duly - advised, GRANTS the petition for reinstatement and REINSTATES Respondent as a member of the Indiana bar.
All Justices concur.